  Case 1:20-cv-04572-LGS-SLC Document 119 Filed 09/15/21 Page 1 of 2




                                                                       DANIEL ZEMEL, ESQ. (NY, NJ)
                                                                       660 BROADWAY
                                                                       PATERSON, NJ 07514
                                                                       PHONE: (862) 227-3106
                                                                       FAX:   (973) 282-8603
                                                                       DZ@ZEMELLAWLLC.COM
                                                                      September 14, 2021
VIA ECF:
Honorable Sarah L. Cave
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                       Re:             Watson v. Manhattan Luxury Automobiles Inc.
                       Case No.:       1:20-cv-04572-LGS

Dear Judge Cave,

       My office represents the Plaintiffs in this matter.

        Plaintiffs write this letter requesting adjournment of two deadlines. First, Plaintiffs are
currently required to respond to the letter motion filed by Defendant at ECF 115 by September
15, 2021. Second, Plaintiffs request adjournment of the upcoming conference currently
scheduled for September 22, 2021. Defendant does not oppose either request.

       I.      Response Letter to ECF 115

         Plaintiffs request additional time to draft the letter opposition to ECF 115. Defendant
seeks to preclude Plaintiffs’ expert report, which is one of the harshest sanctions available to the
court. Preclusion of Plaintiffs’ expert is a substantial issue that should be properly addressed,
without the need to rush through a response. I have not had sufficient opportunity to respond to
this letter motion by September 15, 2021. While I am tasked with writing this opposition, I have
spent Monday and Tuesday of this week preparing and travelling to Ohio for a pre-trial and
settlement conference in Cincinnati, in Myers v. Wells Fargo Bank, et. al., Case No 1:18-cv-144.
This has precluded me from devoting time to respond to this letter by September 15, 2021.

       My office will also be closed beginning the evening of September 15, 2021 through
September 16, 2021 due to Yom Kippur. Accordingly, Plaintiffs request that opposition be due
on September 17, 2021.

       II.     Pre-Motion Conference scheduled for September 22, 2021

        Plaintiffs also request adjournment of the currently scheduled conference for two reasons.
First, my offices will be closed on this date in observance of Sukkot and therefore cannot attend

                                              1
  Case 1:20-cv-04572-LGS-SLC Document 119 Filed 09/15/21 Page 2 of 2




for religious reasons. Second, Plaintiffs have an existing discovery dispute with Defendant
concerning their own expert witness which will require a pre-motion letter and conference as
well. The parties have agreed to confer over this issue on September 15, 2021 and therefore, the
matter is not yet ripe for the submission of letter motions. Plaintiffs believe it would be more
efficient for the Court to address the issues of both experts in a single conference, rather than
waste judicial resources on two conferences.

       Counsel for Plaintiffs and Defendant have conferred on mutually agreeable dates to
reschedule the conference and are available to continue the conference on October 4, October 5
or October 8, 2021 at the Court’s discretion.

       Thank you for your attention to this matter.

                                                      Respectfully submitted,

                                                      /s/ Daniel Zemel
                                                      Daniel Zemel, Esq.




      Plaintiffs' requests at ECF No. 117 are GRANTED. Plaintiffs shall file their
      response to Defendant's letter-motion (ECF No. 115) by September 17, 2021.
      The telephone conference scheduled for September 22, 2021 is ADJOURNED to
      Tuesday, October 12, 2021 at 3:00 pm. The parties are directed to call: (866)
      390-1828; access code: 380-9799, at the scheduled time.

      The Clerk of Court is respectfully directed to close ECF No. 117.

      SO ORDERED      9/15/2021




CC: All counsel of record via ECF




                                             2
